Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species C, figures 7-11 and 13-16 in the reply filed on February 28, 2022 is acknowledged.
In the response applicant identified claims 1-5, 7, 9, 12 and 17-20 as being directed to the elected species. However, upon initial review of the elected claims examiner found dependent claim 17 to be directed to species J as it includes the extension member insertable in a horizontal gap in a piece of furniture (figures 34 & 35), and dependent claim 19 and independent claim 20 to be directed to species A, as these claims include the “one or more legs for supporting a riser”. 
Examiner notes that the elected species does not include legs, but rather the riser is supported by wedges/blocks as seen in elected figures 7-11 and 13-16. As a result of claims 17, 19 and 20 being directed to nonelected species they are herein withdrawn.
In summary, claims 1-5, 7, 9, 12 and 18 have been examined and claims 6, 8, 10-11, 13-17 and 19-20 have been withdrawn.




Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim 1: means for independent, per-step adjustment of step positions relative to the support structure
Claim 4: means for adjusting an angle of the one or more risers.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.











Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7, 9, 12 and 18 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Mintz (US 4,024,929).
Mintz discloses:
1. A portable stair apparatus comprising: 
a support structure (front rails 12, 12; figures 1-4) extending from a lower level to an upper level (figure 1); 
a plurality of steps (18) coupled to the support structure (figure 1); and means for independent, per-step adjustment of step positions relative to the support structure (figure 2; individual steps can be added or removed to create desired step spacing).  
2. The apparatus of claim 1, wherein the support structure comprises one or more risers (front rails 12, 12 extending diagonally from the lower level to the upper level (figures 1-4).  

5. The apparatus of claim 2, wherein the steps each comprise a tread area (52) and a tongue area (56, 58, 60) narrower than the tread area (figure 2), and a riser comprises one or more openings (22, 23) to admit the tongue areas of the steps (figures 1-4). 
7. The apparatus of claim 2, wherein the means for independent, per-step adjustment of step positions comprises a plurality of step attachment points (22, 23) provided by the one or more risers (figures 1-4).  
9. The apparatus of claim 1 wherein the means for independent, per-step adjustment of step positions permits adjustment of step angle, step rise (22, 23 allow for individual steps to be added or removed to adjust the step rise), horizontal step position, or combinations thereof.
12. The apparatus of claim 1, wherein the vertical distances between pairs of steps are non-uniform (means for independent, per-step adjustment of the step positions 22, 23 allow for individual steps to be placed in a variety of spacings, including uniform spacing as depicted in the figures, or nonuniform spacing, wherein one or more of the individual steps are removed).
18. A portable stair system (figure 1) comprising:
a support structure (front rails 12, 12; figures 1-4) configured to extend from a lower level to an upper level (figure 1);
a plurality of steps (18) selectively attachable (@22, 23) to the support structure at a plurality of adjustable step heights (figures 1-4).

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Austin (US 524,661).
Austin discloses:
1. A portable stair apparatus comprising: 
a support structure (A) extending from a lower level to an upper level (figure 1); 
a plurality of steps (C) coupled to the support structure (figure 1); and 
means for independent, per-step adjustment of step positions relative to the support structure (F, G, H; figures 1-3)
4. The apparatus of claim 2, further comprising means for adjusting an angle of the one or more risers (pivotal connections of D and E that allow for angle adjustment with respect to support structure A; figures 1-4).  

    PNG
    media_image1.png
    662
    603
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M CHAVCHAVADZE whose telephone number is (571)272-6289. The examiner can normally be reached M-R 8:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

COLLEEN M. CHAVCHAVADZE
Primary Examiner
Art Unit 3634



/COLLEEN M CHAVCHAVADZE/           Primary Examiner, Art Unit 3634